Citation Nr: 0006715	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for depression 
associated with alcohol and drug abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.   
 
In his November 1998 substantive appeal, VA Form 9, the 
veteran appears to have  raised issues of entitlement to 
service connection for a low back disorder and for a 
headaches disorder.  The Board refers this matter to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the claimed hemorrhoids disorder and the veteran's period of 
active military service or some incident thereof. 

3.  There is no competent medical evidence of a nexus between 
the claimed hiatal hernia disorder and the veteran's period 
of active military service or some incident thereof. 

4.  There is no competent medical evidence of a depression 
disorder; or of a nexus between the claimed depression 
associated with alcohol and drug abuse, and the veteran's 
period of active military service or some incident thereof. 




CONCLUSIONS OF LAW

1.  The claim for service connection for hemorrhoids is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The claim for service connection for hiatal hernia is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

3.  The claim for service connection for depression 
associated with alcohol and drug abuse is not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he has disabilities of 
hemorrhoids, hiatal hernia, and depression associated with 
alcohol and drug abuse, all of which he claims are related to 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the claims for service 
connection for the hemorrhoids, hiatal hernia and depression 
disabilities are not well-grounded.  There is no competent 
medical evidence of record that provides a nexus between the 
veteran's period of active service or any incident therein, 
and the claimed hemorrhoid disorder or hiatal hernia 
disorder.  Regarding the veteran's claimed depression 
disorder, there is no competent evidence of a present 
depression or other psychiatric disorder; and no competent 
evidence to relate to service any claimed depression 
associated with alcohol and drug abuse.  

Regarding the three claims on appeal here, the Board notes 
that the medical evidence includes service medical records, 
and private and VA clinical and examination reports.  The 
veteran essentially claims that he has hemorrhoids, hiatal 
hernia and depression disorder, all of which he asserts are 
related to his period of active service.  However, he has 
offered no medical evidence to show such a causal 
relationship between his currently diagnosed hemorrhoids or 
hiatal hernia, and his service or any service-connected 
disability.  Also, there is no medical evidence of a 
currently diagnosed depression disorder, or competent medical 
evidence relating any claimed depression disorder to service.  

Service medical records contain no complaint, finding or 
diagnosis referable to hemorrhoids, hiatal hernia or a 
chronic depression disorder.  The veteran was seen during 
service at a mental health clinic with complaints of 
headaches.  At that time the examiner made an unrelated 
provisional diagnosis of passive aggressive personality.  The 
report of a May 1965 examination prior to separation from 
active duty shows a normal evaluation for all pertinent 
systems.  

Post-service medical records include private and VA treatment 
and examination reports.  The veteran was examined by VA in 
June and July 1973, at which time he presented no complaints 
related to this present claim, and the examiner made no 
related findings or diagnoses.  Subsequently there are no 
medical records of any treatment until 1990.  VA treatment 
records for the period from 1990 and later show treatment for 
complaints of bleeding from the bowel, which was diagnosed in 
February 1991 as hemorrhoids.  The first evidence of any 
psychiatric condition is shown in March 1991 when the veteran 
was treated for alcohol dependence and was diagnosed with 
chemical dependence.  

The veteran underwent an esophagogastroduodenoscopy (EGD) 
examination by VA in June 1994 for evaluation of occult blood 
in the stool.  At that time, the examiner made normal 
findings regarding the esophagus, stomach and duodenum, and 
found  no evidence of hiatal hernia.  The impression was 
normal EGD.

During a July 1997 VA examination, the veteran complained of 
bright red blood per rectum.  He reported that this 
symptomatology had persisted for five or six years, occurring 
every day with every bowel movement.  He also complained of 
abdominal pain, which was an aching type of pain in the 
epigastric area with no radiation.  This occurred daily for 
two to three years and also was associated with a sour brash.  
He denied having any dysphagia, odynophagia or any heartburn.  
He also denied any unintentional weight loss in the past year 
or nausea or vomiting.  After examination, the examiner's 
impression was that the bright red blood per rectum was most 
likely due to hemorrhoids, and had been happening for the 
last five years on a daily basis related to wiping on bowel 
movements.  The examiner's impression regarding the abdominal 
pain associated with sour brash was that the most likely 
etiology was gastroesophageal reflux disease, peptic ulcer 
disease.  Further laboratory studies were recommended.  A 
related August 1997 EGD report contains findings that 
examination revealed a small hiatal hernia, with no other 
esophageal abnormalities noted.  Examination also revealed 
gastric erosions in the stomach.  

During an August 1997 VA examination for mental disorders, 
the veteran denied any current difficulty with depressed mood 
and anhedonia.  He indicated that he had problems with sleep 
and occasional feelings of hopelessness but denied any 
difficulty with concentration or suicidal thoughts.  He 
denied any current psychotic symptoms.  He indicated that he 
had had a life-long problem with authority figures.  He also 
indicated that he had had problems with using drugs and 
alcohol during service; and that during any period of 
sobriety, he had not had any period of depression lasting for 
any prolonged period.  After examination, the report of 
examination contains an Axis I diagnosis of alcohol 
dependence; cocaine abuse; heroin abuse; secondary to 
substance abuse.  The examiner opined that a diagnosis of 
major depression could not be made because the veteran could 
not relate any period of prolonged time during which he was 
abstinent and sustained symptoms of major depression.  The 
examiner also opined that the veteran did not demonstrate any 
difficulty related to mood disorder.  VA clinical records 
subsequent to this examination have shown impressions of 
polysubstance abuse.  

The veteran underwent VA examination for mental disorders in 
December 1998.  At that time he indicated that he currently 
had some depressive times with loss of interest, and no 
suicidal thoughts or hopelessness.  His appetite was fine, 
concentration was all right, he occasionally had difficulty 
recalling things, but he had no crying spells and denied any 
psychotic symptoms.  After examination, the report contains a 
diagnosis of alcohol abuse, polysubstance abuse.  The 
examiner opined that the veteran did not have a major 
depression; and if he had any mood disorder, it would be 
depression secondary to alcohol use.  

Thus, the record does not contain any competent medical 
evidence of a current chronic depression disorder related to 
service.  There is a provisional diagnosis during service of 
a passive-aggressive personality disorder.  However, the 
Court has held that a "personality disorder is not recognized 
as a disability under the law." Soyini v. Derwinski, 1 Vet. 
App. 540, 542 (1991); 38 C.F.R. §§ 3.303(c), Part 4, 4.9 
(1998).  Further, none of the examinations have diagnosed any 
depression or other psychiatric disorder.  

Moreover, the recent examination report contains an opinion 
that the veteran did not have a major depression; and if he 
had any mood disorder, it would be depression secondary to 
alcohol use.  In this regard, and with respect to the 
veteran's diagnosis of alcohol abuse, polysubstance abuse, 
the Board notes that no compensation shall be paid if the 
disability is the result of the veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. § 
3.301 (1998).  The Court has directed that "primary service 
connection for alcohol and drug abuse is specifically 
precluded because it is considered to be 'willful 
misconduct.'"  Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); see also VAOPGCPREC 2-98 (Feb 10, 1998).  The Court 
has further clarified that payment of VA disability 
compensation is prohibited for disabilities which are the 
result of alcohol or substance abuse whether based on direct 
service connection or on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) (1998).  Barela v. West, 
11 Vet. App. 280 (1998).

Regarding the veteran's other two claims, none of the 
competent medical evidence of record shows that the veteran's 
currently diagnosed hemorrhoid or hiatal hernia disorders are 
related to service.  These were diagnosed many years after 
service and there are no competent medical opinions or other 
evidence to relate them to service.    

Thus, with respect to the claims of entitlement to service-
connection for hemorrhoids, hiatal hernia and depression 
associated with alcohol and drug abuse; as these claims are 
not plausible, these claims are not well-grounded.   Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran has asserted in statements that the claimed 
disorders on appeal here are related to service.  However, 
his own lay opinion is insufficient evidence to support the 
claim that his present hemorrhoids or hiatal hernia disorders 
are related to service; or that he presently has a 
psychiatric disorder of depression associated with alcohol 
and drug abuse, which is related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for the three claimed disorders.   38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102 (1999); Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).





ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for depression associated 
with alcohol and drug abuse is denied.

		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

